 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as the unit requested by the Teamsters is inappropriate,we shall dismiss the petition filed by the Teamsters in Case No.20-RC-4204. In Case No. 20-RC-4234, we find the following unit isappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees of the Employer, in-cluding all truckdrivers, but excluding all office clerical employees,,professional employees, guards, and supervisors as defined in the Act.[The Board dismissed the petition filed in Case No. 20-RC-4204.1[Text of Direction of Election omitted from publication.]University Overland Express,Inc.andRobert H. Connor.CaseNo. 22-CA-438.September 21, 1960DECISION AND ORDEROn May 18, 1960, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in any of theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel and Respondent filed exceptions and supportingbriefs to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, except as noted below.'[The Board dismissed the complaint.]'We agree with the Trial Examiner that Robert H. Connor wasdischarged for causeand not for protectedunionactivity.Therefore,it is unnecessaryfor usto pass on theTrial Examiner's findings regardingwhether the Joint Committeepanel constituted an,"arbitration panel" as that term has been used by the Board and whether the award ofthe panel would be acceptable to the Board as an "arbitration award."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.136) was heard at Paramus,New Jersey,on January 6,129 NLRB No. 14. UNIVERSITY OVERLAND EXPRESS, INC.837, 8, and 11, 1960, pursuant to due notice, and with all parties represented bycounsel.The complaint issued on August 28, 1959, by the General Counsel ofthe National Labor Relations Board I and based on a charge duly filed and served,alleged in substance that Respondent discharged its employee Connor because ofhis activities as shop steward for the Union in violation of Section 8(a)(3) and(1) of the Act.Respondent's answer and amendment to answer denied the com-mission of unfair labor practices as alleged.As a separate defense it avers ineffect that the Board should not assert jurisdiction herein for the reason that theissue of Connor's discharge had been submitted for final and binding arbitrationto the Eastern Conference Automobile Transporters Joint Committee in the mannerprovided for in an existing collective-bargaining agreement between the Respond-ent and the Union.After a hearing the Joint Committee rendered its decisionfinding Connor "solely responsible" for an unauthorized strike and work stoppage,whereupon the Respondent, based on such decision discharged Connor.Counsel for the parties were afforded opportunity to adduce evidence, to examineand cross-examine witnesses, to present oral argument, and to file briefs.TheGeneral Counsel and counsel for the Respondent filed briefs on February 10,which I have fully considered. Subsequent to the close of the hearing the GeneralCounsel by written motion, served on counsel for the Respondent, moved to correctthe record in certain respects.The motion is hereby granted.Upon the entire record and from my observation of the witnesses I make thefollowing:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe complaint alleges and Respondent's answer admits that University OverlandExpress Inc., is a Massachusetts corporation with its principal office and place ofbusiness at Somerville, Massachusetts, where it is now and has been continuouslyengaged in the business of providing and performing transportation services andrelated services in various States of the United States including the State of NewJersey.In connection with its operations Respondent operates a trucking terminalatMahwah, New Jersey.During the calendar year 1958, which period is repre-sentative of all times material herein, Respondent performed services valued atin excess of $3,000,000, of which more than $50,000 was derived for interstateoperations between and among the States of New Jersey, Massachusetts, and otherStates of the United States. I find that Respondent is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 560, International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent and the Union, the collective-bargaining representative of Re-spondent's employees, have been in contractual relationship for a number of years.Robert Connor, the Charging Party herein, commenced his employment as adriver with Respondent in January 1956. In accordance with Article II of the thenexisting collective-bargaining agreement between Respondent and the Union, Connorwas appointed shop steward in January 1958.Connor testified that during histenure as shop steward until his discharge on April 2, 1959, he handled approxi-mately 800 written grievances, plus others that were not in writingConnor alsotestified that before a grievance was reduced to writing he attemped to have itresolved informally.2In March 1958 negotiations started looking toward the renewal of the collective-bargaining contract which was to terminate on May 31, 1958.Connor, alongwith other union representatives and management officials participated in thenegotiationsi The General Counsel and his representative at the hearing are referred to herein asthe General Counsel, the National Labor Relations Board as the Board, UniversityOverland Express Inc., as the Respondent, the individual Charging Party as Connor, andLocal 560, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America as the Union.28ee Article VI.GrievanceMachinery of the 1956-1958 Eastern Conference AreaTruckaway and Driveaway Agreement. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDIn November 1958 the union membership ratified the terms of the new collective-bargaining agreement,which thereafter was signed by the parties in mid-December1958.By its terms,wage increases provided for in the new agreement were retro-active to June 1, 1958, and the agreement was to remain in full force and effectup to and including May 31, 1961, and continue from year to year thereafter unlesswritten notice of desire to cancel or terminate is served by either party upon theother at least 60 days prior to date of termination.It includes a "Dispatch System"and "Rules and Regulations"which were not in the expired agreement and alsocontains,among other articles, the following, which we are primarily interested infor the purposes of this proceeding:ARTICLE II.STEWARDSSection 1.The Employer recognizes the right of the Union to designate one or moreStewards from the Employer's seniority list to handle such Union business asmay from time to time be delegated to him by the Union.Shop Stewardshave no authority to take strike action or any other action interrupting theEmployer's business in violation of the Agreement,or any action in violationof law, except as authorized by official action of the Union.The Employerrecognizes this limitation upon the authority of Shop Stewards.The Unionreserves the right to remove the Shop Steward or Stewards at any time, forthe good of the Union.The Steward in each classification shall be granted number one ranking onthe seniority list.He shall be the last employee to be laid off and, underno circumstances shall he be discriminated against by the Employer.Beforedischarging a Steward,the Employer shall take the matter up with the Union.The Chief Steward shall be allowed to choose his trips in all cases and atany time, and it is agreed that only one Steward shall have such privilegesin each classification,and only at his home terminal.On any grievance orwhere disciplinary action may be taken,the Steward should be present at theoutset of the grievance,if possible.Section 2.Authorized representatives of the Union shall have access to the Employer'sestablishment during working hours for the purpose of adjusting disputes, in-vestigating working conditions,collecting dues, and ascertaining that the Agree-ment is being adhered to,providing there is no interruption of the Employer'sbusiness.ARTICLE VI. GRIEVANCE MACHINERYSection 1.Local LevelDisputes and grievances shall first be taken up by the shop steward and, ifno settlement is reached then taken up between the business agent of the LocalUnion involved and the Company representative.Disputes and grievancesshall be put in writing and presented to the Company within one (1) week,whenever possible, after the grievance arises, but in no case later than thirty(30) days after the grievance arises.The Company must designate itsrepre-sentative at each terminal who is authorized to settle grievances on the locallevel and must so notify the Local Unions within one (1)week of the consum-mation of this Agreement.The dispute or grievance must be settled or dead-locked at the local level within five (5)days after the business agent has takenit up.After the five (5)day period,either party has the right to file its griev-ance with the Joint Committee referred to in Section 2.The following pro-cedure shall then apply, except as provided in the no strike clause.Section 2.Joint CommitteeThe Employers and the Unions parties to this Agreement shall togetherestablish for the duration of this Agreement,the Eastern Conference Automo-bile Transporters Joint Committee.Any panel of the Joint Committee hearinga case shall consist of an equal number of designated representatives of theEmployers and the Unions who are parties to this Agreement.Section 3.Functions of Joint CommitteeIt shall be the function of the Eastern Conference Automobile TransportersJoint Committee to settle disputes and grievances which cannot be settled inaccordance with Section 1 of this Article.The Eastern Conference AutomobileTransporters Joint Committee shall meet monthly and shall formulate Rulesof Procedure to govern the conduct of its proceedings.Allmeetings of the UNIVERSITY OVERLAND EXPRESS, INC.85Joint Committeemustbe attended by each member of such Committee or hisalternate.If for anyreasoneither partyfeelsthat the situationwarrants it,either party shall have the right to demand that the co-secretariesconvenea specialmeeting of the Joint Committee in the offices of the Eastern Conferenceof Teamsters, Washington, D.C. within three (3) days afternotice is given tothe two co-secretaries or their representatives.A decision by a majority of aPanel of the Joint Committee shall be final and binding on the parties involved.Failure of either party involved to comply with any final decision of the JointCommittee shall give the other party the immediate rightto all legal andeconomic recourse.Section 4.Rights of the Joint CommitteeThe Eastern Conference Automobile Transporters Joint Committee shallhave the right to investigate all facts pertaining to the dispute.The JointCommittee,aswell asthe Local Unions' business agents and/or stewards,shall, upon each dispute or grievance processed in accordance with Section 1of this Article, have the right to examinetime sheetsand any other recordspertaining to the computation of compensation of any individual or individualswhose pay is in dispute.Both parties shall be entitled to present such evidenceand witnesses in support of their positron as they see fit.A decision of themajority of a Panel of the Joint Committee shall be final and binding on allparties.Section S.Deadlock and ArbitrationIf any grievance or dispute cannot be satisfactorily settled by a majoritydecision of the Panel then the grievance shall be submitted to an impartial arbi-trator who shall be named by the Local Union and the Company involved. Ifthe parties cannot agree within seven (7) days on theselectionof an arbitrator,then such selection shall be referred by either party to the Federal Mediationand Conciliation Service no later than the next day.After the Federal Media-tion and Conciliation Service submitsa listof arbitrators to the Local Unionand the Company involved, they shall reply with their preferred selections nolater than three (3) days after receipt of such list. In the event that one of theparties fails to proceed with the selection of an arbitrator from the list sub-mitted by the Federal Mediation and Conciliation Service, then the other partyshall have the right to select an impartial arbitrator from such list.A hearingby such arbitrator shall be held no later than two (2) weeks from the dateof the appointment of the arbitrator.The arbitrator shall, if possible, renderhis decision at the conclusion of the hearing. In any event, his decision mustbe handed down as soon as possible, or, at the most, no later than thirty (30)days after the conclusion of the hearing before him. It is agreed that the arbi-trator is empowered to hear and decide the deadlocked case, even if only oneof the parties submits to arbitration or, if either party fails to appear at thehearing, or to present evidence.The arbitrator shall have the authority tointerpret and apply the provisions of this Agreement, but shall not have theauthority to amend or modify this Agreement or establish new terms andconditions under this Agreement.The arbitrator shall be paid by the losingparty.The decision of the arbitrator shall be final and binding on the partiesinvolved.In the event that the losing partyfailsto abide by the arbitrator'sdecision, or that either party refuses to submit to his jurisdiction, the otherparty shall have the right to immediately take all legalor economic recourse.Section 6.Controversies and Requests for InterpretationIn addition to the above, any and all controversies, includinginterpretationsof contract provisions, arising under,out of, in connectionwith or inrelationto this collective bargainingagreementshall be subject to the grievance pro-cedure of this Agreement.ARTICLE VII. DISCHARGE OR SUSPENSIONSection 1.Warning NoticeThe Employershall not discharge nor suspend any employee without justcause.In respect to discharge, the Employer shall give atleast one warningnotice of the specific complaintagainstsuch employee, in writing, and a copyof the same to theUnionand theShop Steward,except that no warning noticeneedbe given to any employee beforehe isdischargedif he is discharged forany of thecauses listed in Section2, below.The warningnotice as hereinprovided shallnot remainin effect for a period of more thansix (6)monthsfor major offenses, and three(3)months for minor offenses, from the dateof said warning notice. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 2.Causes for DischargeThe only causes for immediate discharge of an employee shall be ... call-ing an unauthorized strike or walk-out, .. . .ARTICLE VIII. NO STRIKES OR LOCKOUTSThe Unions and the Employers agree that there shall be no strike or tie-upof equipment, slow downs or walkouts on the part of the employees, nor shallthe Employer use any method of lockout or legal proceeding without first usingall possible means of a settlement, as provided for in this Agreement, on anycontroversy which might arise, except for the following direct violations: non-payment of the established rates provided in Article XX, Section 1, (a), (b)and (c), which are indisputable, non-payment of health and welfare contribu-tions, and non-payment of pension contributions as provided for in this Agree-ment. If the parties are unable to settle a dispute, then it shall be referred tothe Eastern Conference Automobile Transporters Joint Committee.ARTICLE XVI. UNION COOPERATIONThe Unionand all employees agree at all time, as fully as it can be in theirpower, to further the interests of the automobile transporting industry and ofthe Employer.*******LOCAL RIDER, SECTION "A"-21.TERMINAL MANAGER-STEWARD MEETINGSThe driver Steward shall have the right to meet with the TerminalManageronce a week when necessary to take up and settle grievances... .*******DISPATCH SYSTEM1.ASSIGNMENT OR SELECTION OF TRIPS:Drivers will select, or as provided later herein be assigned, trips in order oftheir seniority, subject to eligibility at or between List Calls by having met therules of checking-in, signingthe availability list, having sufficient "Driving"and/or "On Duty" hours under the I.C.C. hours of service rules, and byappearing in person at the Terminal to select, or by having listed a phoneon the Drivers' page in the Check-in Book.4.LIST CALLS:A. Midnight-SundaysB. 6:00 P.M.-Mondays to Fridays inclusiveC. 5:00 A.M.-Tuesdays to Saturdays inclusiveEXCEPTION: List calls on Holidays, and the day before and after Holidays,will be scheduled by advance notice to driving personnel after discussion withStewards if they are available.21.Drivers whose telephones are listed in toll areas in relation to Mahwahwill be called collect.19.At the beginning of a model year, drivers will bid for the requirednumber of 3-car trailers.Vacancies left after completion of bids will be filledin order of reverse seniority.22.On December 1st and June 1st of each year, State of Vermont permitsshall be put up for bid.Drivers are to exercise their options to bid in seniorityorder.Robert Smith, Respondent's Mahwah terminal manager, testified that startingat midnight December 7, 1958, list calls were made by Respondent's dispatchers inaccordance with the terms of the Dispatch Agreement in the new contract. Smithalso testified that normally when the list is called at midnight on Sundays there areabout 50 drivers present in the drivers' room to answer in person and make his tripselection.It is not imperative that the driver be present in the drivers' room at theterminal when the list is called. If he is not, the dispatcher calls him on the telephoneto give him an opportunity to make his trip selection. If the driver is not at theterminalin person or if he fails to respond to the telephone call, the dispatcherassigns him the trip for which he indicated a preference when he last checked intothe terminal, if the same is available.Otherwise the driveris assignedthe longestmileage trip available, whenhis name isreached on the seniority list. UNIVERSITY OVERLAND EXPRESS, INC.87As set forth above, the Dispatch System Agreement provided in #21 "Driverswhose telephones are listed in toll areas in relation to Mahwah will be called collect."Prior to December 7, Respondent paid for local and toll telephone calls it made toits drivers when calling them on the list.Shortly after December 7, the issue of collect toll calls became a subject of dis-cussion among the drivers, and by them with the shop steward.Connor testified,"it [collect toll calls]was just brought up in the course of conversation, as other-thing are,when you have a problem, they want to know when are you going toget us some kind of a settlement or a solution to it. It wasn't anything big. To meitwas nothing." It, however, must have been sufficiently important to Connor, foras Smith testified, on December 11, Connor inquired of him what he though of theeffect of the "Maintenance of Standards" clause, article V of the collective-bargainingagreement on collect toll callsSmith stated he did not think it had any application.Connor requested Smith to study the matter. In their next meeting January 2, 1959,Connor inquired if Smith had reached any decision. Smith said that the "Mainte-nance of Standards" clause did not apply to collect toll calls.During the week of December 29, 1958, Connor posted on several employeebulletin boards in the terminal the following:NOTICEThere will be a special meeting of U.O E. drivers at the Twin Bars on Route17Mahwah at9 p.m.January 4, 1959.The attendance has been very poor atthe last couple of meetings. If you are interested at all in working conditionsyou should attend.R. CONNOR,Steward.Smith testified that at about 9:15 p m. on January 4, 1959, Connor telephonedhim at home and asked if Smith would be available later that night to answer somequestions which might come up at the meeting about the Dispatch System concerningthree-car bids and Vermont bids. (See collective-bargaining agreement, DispatchSystem, Nos. 19 and22, supra.)Smith told Connor that even though Respondentwas accepting bids under the said provisions of the Dispatch System, they had notbeen put into effect yet and he would talk with Respondent's Operations ManagerMorrison to make certain they did not go into effect until he and Connor had an,opportunity the next day to review the said provisions.Connor testified that about 50 drivers attended the meeting, which was calledto order sometime after 9 p in.Connor presided at the meetingHe denied thatthe issue of collect toll calls was discussed at the meeting.He also denied that awork stoppage was discussed.The business of the meeting was completed shortlyaftermidnight.Connor testified that he and most of the men went upstairs to thebarroom to have some beer and engage in the "usual barroom discussion." Connoradmitted that while so engaged with a group of drivers, someone asked "what wasthe story on the collect calls?"Connor told the group he had discussed the matterwith Smith, but would proceed by filing a grievance in order to have the matterreviewed by the Eastern Conference.Connor admitted he went a bit further and"made my mistake" by saying "I don't live in an area where they make a collectcall to.If it was my phone bill, I probably wouldn't accept them."Connor re-mained in the barroom a short while thereafter and then left for his home in thecompany of Assistant Shop Steward Kennedy.Smith testified that about midnight January 4, he received a telephone call at hishome from Dispatcher George Holier, who repotted there were no drivers in thedrivers' room to respond to the list call, and that the six drivers he called on thetelephone did not accept the calls.Smith instructed Holier to comply with theterms of the Dispatch System agreement, proceed through the list in accordance withthe seniority standing of the drivers, and assign a trip to any driver who either wasnot in the drivers'rroom to answer the call or did not answer the telhpone call. Smithtestified that Holter called him again at about 2.45 a.m., January 5 to report thatsome drivers had accepted telephone calls and trips, but only one driver had ap-peared at the terminal 3 Smith testified that at about 10 am. Ed Hughes, unionbusiness agent, told him the Union was ordering the men back to work and hadsent Connor to the terminal to help in this regard.Hughes also told Smith that hetalked with Connor about the collect toll calls and advised him to file a grievanceagainst Respondent regarding this issue.s This was Driver Warren Reed whose equipment had been previously loaded, but somemechanical trouble developed which prevented him from leavingThis was not a tripwhich Reed had been assigned to from the Sunday-midnight list call. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDNone of the 103 trips either selected or assigned from the January 5 midnightlist call left the terminal until after the Union ordered the men back to work.Under date January 5, 1959, the Union by its business agent, Fred Meyer, fileda grievance against Respondent with the Joint Committee, a copy of which Re-spondent received on January 6, setting forth as its position, "It was a condition ofours ever since this terminal opened, that the drivers were allowed to pick theirloads over the phone at the Company's expense, and the Company has takenthis condition away and now makes collect calls to the employees."The Unionclaimed that by such action the "Maintenance of Standards" clause in the collective-bargaining agreement (article V, section 1) was being violated. It also set forththat this grievance was first taken up with Respondent on or about December 1, 1958.4Smith testified that concurrently with the work stoppage, he initiated an investiga-tion in an effort to determine responsibility. In the course of his investigation Smithinterviewed several Respondent dispatchers, talked with and obtained written state-ments from a number of drivers and also talked with some union officials andemployees.Smith testified that based on the information thus collected, he hadreason to believe that Connor caused and/or participated in the work stoppage inviolation of the no-strike clause in the contract.The Respondent did not take disciplinary action against Connor based on Smith'sbelief.Instead on February 3, 1959, Smith on behalf of Respondent and inaccordance with article VI-Grievance Machinery, of the contract submitted tothe Joint Committee on the appropriate forms (1) request that determination bemade as to Local 560's responsibility for the unauthorized strike and work stoppage;(2) request that determination be made as to Connor's responsibility for theunauthorized strike and work stoppage; and (3) request that determination be madeas to Assistant Shop Steward Kennedy's responsibility for the unauthorized strike andwork stoppage.On April 1, 1959, the Eastern Conference Automobile Transporters Joint Com-mittee met at the Governor Clinton Hotel in New York City. The business of theday included among other things, hearings on the matters submitted to it byRespondent on the issue of the unauthorized strike and work stoppage of January 5.A panel consisting of five employer representatives and five union representativeswas designated to hear and decide whether or not the Union or Connor or Kennedy"was responsible in any way for the unauthorized strike and work stoppage underthe terms of Article VI, Section 6 and Article VIII of the Master Agreement."Thethree cases were consolidated for hearing, since the evidence to be presented by theparties was the same, but it was also provided that separate decisions would be ren-dered by the Joint Committee.The record reveals that the Joint Committee does not have a verbatim transcriptmade of its proceedings. In the Connor matter, as in all other disputes which comebefore the Joint Committee, notes of the testimony and the exhibits offered inevidence are kept by Walter Shea an official of the Eastern Conference of Team-sters, and member of the Joint Committee.After the proceeding is completed,Shea writes up a set of minutes from his notes, which he submits to the cochairmenof the Joint Committee for examination.Thereafter the minutes are distributed toall of the members of the Joint Committee and at their next meeting, the minutesare presented for correction and approval.The minutes in the Connor matter (Respondent's Exhibit No. 10 in evidence)reveal that Respondent's case was presented by Smith in the form of affidavitsfrom various employees and drivers, and by Smith's oral statements.Members ofthe Joint Committee panel asked Smith questions, which he answered.Connor ap-peared in person and presented his own case as well as the Union's and Kennedy'scases.He was also represented by Union Business Agent Fred Meyer.Connortold the panel his version of the January 4, 1959, union meeting.Among othertestimony, he gave the reasons for calling the meeting; he stated he made efforts toget drivers to go to work after the meeting, and claimed that the alleged workstoppage was caused by Smith who did not permit certain men to take out loads.Members of the Joint Committee panel asked questions of Connor and Meyer whichthey answered.No witnesses other than Smith, Connor, and Meyer appeared beforethe panel.{ It should be noted that the contract was not signed until December 7. The recordreveals that even though the above-noted grievance was filed with the Joint Committee,further negotiations on this issue took place between Respondent and. the Union with theresult that #21 Dispatch System, dealing with collectcalls wasdeleted from the contracton January23, 1959. UNIVERSITY OVERLAND EXPRESS, INC.89After hearing the evidence as presented the Joint Committeepanel went intoexecutive session and thereafter issued the following:Itwas the finding of the Panel, after full hearing and consideration of alltestimony presented, that Steward R. Conner [sic] was solely responsible forthe unauthorized strike and work stoppage under the terms of Article II, Section1,Article VI, Article VII, Section 2, and Article VIII of the Agreement.Coststo be paid by the Union.The panel also found that neither the Union nor Kennedy was responsible forthe unauthorized strike and work stoppage.Under date April 2, 1959, Smith by registered mail sent the following letter toConnor:DEAR SIR: The Eastern Conference Automobile Transporters Joint Com-mittee in itsscheduled meeting at the Governor Clinton Hotel, New York City,on April 1, 1959 having heard Cases 85, 86, and 87 as listed on their formaldocket and having rendered their decisions thereon, and said committee havingfixed the sole responsibility for the unauthorized strike and work stoppage onyour acts and actions during the period involved; we are in accordance withour letters and notices, discharging you for violation of the following pro-visions of our collective bargaining agreement:Article VIII-no strikes or lockouts.Article VI-Grievance Machinery (Failure to proceed thereunder).Article 11, Section 1-("Shop Stewards have no authority to take strikeaction or any other action interrupting the employer'sbusiness ...")Article VII, Section 2-("calling an unauthorized strike").Your discharge is to be effective as of April 2, 1959.On April 7, 1959, the Union by itsBusinessAgent Ed Hughes submitted a griev-ance to the Joint Committee on behalf of Connor, asserting the following:I am appealing my discharge dated April 2, 1959. I base my appeal on thefact that I did not call a strike. I was not involved in one myself. I dideverything in my power to get men to work on the day in question. Therewas no proof of any kind presented to the panel of the Eastern Conferencethat I called a work stoppage or strike. I am also requesting copies of allevidence presented the panel on this case and copies of any minutes concern-ing it.On May 20, 1959, the Joint Committee met. It appointed a panel consisting offive union and five employer representatives to hear and decide the grievance sub-mitted by the Union involving Connor's discharge.The minutes of the hearing inevidence reveal that a technicality involving the terms of article VII section 3 ofthe Agreement-Appeal from Discharge or Suspension, developed.Connor appearedin person and was represented by his counsel William Curtin, attorney for theEastern Conference of Teamsters.An employer representative on the panel con-tended that the present submission was an appeal from a decision which had alreadybeen rendered by the Joint Committee.Curtin argued that Connor by virtue of the"issue" in the previous case (the April 1 hearing) had not been properly notifiedthat a question of discharge was before the Joint Committee, moreover Connor didnot gather any evidence supporting his position in the previous case, and that sincehis discharge he has collected evidence to support his position under article VII,section 2 of the Agreement and finally, Curtin, citing the laws of evidence arguedthat a person is entitled to a new hearing if there is any new evidence.The panel in executivesessiondecided to recommend the following providing allparties agreed:(1)Waive article VII,section3, in that the Local Union and Robert Connordid not properly comply with the terms of this provision in processing Case No. 110(the present grievance); and (2) amend the grievance as submitted to read asfollows:Was the action taken by the Company proper subsequent to the decision ren-dered by the Panel in Case No. 86, in the discharge of Robert Connor.The parties agreed to this decision of the panel.Curtin then presented the Union's case and introduced all of the new evidence,consisting of signed statementsfrom employees and a "notice to claimant of benefitdetermination" an unemploymentinsuranceform which Connor had obtained.Connor also testifiedand answeredthe panel'squestions.Smith presented the 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's case.Upon the completion of the taking of testimony and the pres-entation by the Parties, the Joint Committee panel in executive session ruled thatthe action of the Respondent in the discharge of Connor be sustained, with costs ofthe hearing to be paid by the Union.Contentions and ConclusionsA main contention in this proceeding raised initially by the Respondent in itsanswer and reiterated at the hearing and in its brief is that in accordance withBoard decision 5 and its announced objective of encouraging the voluntary settlementof labor disputes, the arbitration awards of the Joint Committee panel control andwarrant the dismissal of the complaint in this matter.The General Counsel'sposition is to the contrary.Itmust first be pointed out that the Board is not bound, as a matter of law, by anarbitration award.As the Court of Appeals for the Ninth Circuit said inN.L.R.B. v.Walt Disney Productions,146 F. 2d 44 (C.A. 9), cert. denied 324 U.S. 877, "Clearly,agreements between private parties cannot restrict the jurisdiction of the Board.We believe the Board may exercise jurisdiction in any case of an unfair labor practicewhen in its discretion its interference is necessary to protect the public rights definedin the Act."In a number of cases involving an arbitration award, the Board has refrained fromexercising jurisdiction and in its decisions set forth the policy, "that the desirableobjective of encouraging the voluntary settlement of labor disputes will best beserved by our recognition of the arbitrator's award."SeeThe Timken RollerBearing Company,70 NLRB 500;Paramount Pictures,79 NLRB 557;SpielbergManufacturing Company, supia; The New Britain Machine Company,116 NLRB645.In another group of casesHamilton-Scheu & Walsh Shoe Co.,80 NLRB1496;The Wisconsin Axle Division, etc.,92 NLRB 968;Monsanto Chemical Com-pany,97 NLRB 517; andWertheimer Stores Corp.,107 NLRB 1434, where theBoard found the result of the arbitration award not in accord with statutory objec-tives or policies, or that requisite procedural protections had not been accordedemployees, it disregarded the arbitration award and decided the cases on the merits.In theSpielbergcase,supraat page 1082 the Board stated the circumstances underwhich it will recognize an arbitration award as follows:1.The parties, including the affected employees, must have acquiesced inthe arbitration proceeding, and agreed to be bound by the decision of thearbitration panel.2.The arbitration proceeding must have been fair and regular.3.The decision of arbitration panel is not clearly repugnant to the purposesand policies of the Act.Of particular significance, throughout the cases noted above the Board makesreference in its decisions to "decision of the arbitration panel," or "arbitration,"or "arbitrator's award."The Board has not however defined nor has it explicated the"makeup" of an "arbitration panel."The questions presented to me are (1) Does apanel consisting of an equal number of representatives of the employer and theunion, constitute an "arbitration panel" as that term is invoked by the Board, and(2)will an award of such a panel be acceptable to the Board as an "arbitrationaward," all other indicia ofSpielberghaving been met? Or did the Board have inmind that an award must have been made by a panel which includes an impartialmember or members along with management and union representatives, or anaward by a single impartial person not connected with either the employer or theunion?Arbitrationis defined in Black's Law Dictionary, fourth edition, as the investiga-tion anddeterminationof a matter or matters of difference between contendingparties.by one or more unofficial persons. chosen by the parties,and called arbi-trators or referees.Arbitratoris defined in Black's asa private, disinterested person,chosen by the parties to a disputed question, for the purpose of hearing their conten-tion and giving judgment between them. (Emphasis supplied IIndeed, the collective-bagaining agreement between the parties herein, providesin article VI, section 5, "Deadlock and Arbitration" for the submission of a griev-ance or dispute to an impartial arbitrator in the event such grievance or disputecReferenceismade by the Respondent toSpielberg Manufacturing Company.112 NLRB1080, and tho fact that theSpielberqcase was cited with approval by the Fifth CircuitCourt of Appeals inLodge No12, International Associattion of Machinists v CameronIronWorks, Inc.,257 F. 2d 407, 473. UNIVERSITY OVERLAND EXPRESS, INC.91cannot be satisfactorily settled by a majority decision of the Joint Committee panel.Furthermore, it appears clear from the terms of the agreement that the decision ofthe Joint Committee panel is merely the second step in the grievance machinery,one step below the impartial arbitrator stage.Finally, from a realistic point of view in the field of labor relations, it should bepointed out that employees who agree to be bound by the determination of an"arbitrator" or an "arbitration panel" are entitled to the presence on such panels ofan impartial arbitrator who will assure the fairness and regularity of an arbitrationhearing.I have no doubt that this concept was what the Board contemplated in itsdecisions noted above, rather than as Respondent contends herein the award of apanel which does not include an impartial, private, disinterested, person.Sincethe Joint Committee panel did not include in its makeup, an impartial, private, dis-interested, person, I find that its decisions in the Connor matter are not "arbitrationawards." I do not accept Respondent's defense in this regard.I have hereinabove noted that the record made by the Joint Committee panelwhich heard the Connor dispute consisted of minutes of a secretary of the EasternConference.Since I have rejected Respondent's defense that the Board shouldaccept the "arbitration award" of the Joint Committee panel and not assert jurisdic-tion herein, there is no need to discuss whether such a record is sufficient to meetthe "fairness and regularity" requirement of the Board as set forth inSpielberg,supra.I note however, my full agreement with the nature of the record requiredin "arbitration award" cases comprehensively discussed by Trial Examiner CharlesW. Schneider in theHershey Chocolate Corporation,Intermediate Report, CaseNo. 4-CA-2001, issued on April 20, 1960.We turn next to the merits of the issue and the General Counsel's contention thatRespondent was motivated in discharging Connor because of his zealousness as ashop steward for and on behalf of the Union and not for the reason that it believedConnor was responsible for the unauthorized strike and work stoppage.The burden of proof rests on the General Counsel to prove affirmatively, by sub-stantial evidence, that Connor's discharge was due to his union activities. "Thethought that a discharged employee may be engaged in labor union activities at thetime of his discharge, taken alone, is no evidence at all of a discharge as the resultof such activities.There must be more than this to constitute substantial evidence."N.L.R.B v. The Citizens-News Company,134 F. 2d 970, 974 (C.A. 9).The General Counsel adduced testimony from Connor that during his tenureas union shop steward from January 1958 until April 1959, he handled approxi-mately 800 written grievances, plus others that were not in writing, in addition to"other duties" and "obligations" which were given to him by his Local Union andthe International, "some of them in pamphlet form, some of them verbally."Questioned as to the "duties and obligations," Connor answered "things such as ifyou see a condition that exists that shouldn't exist, to correct it, to correct it not justfor one driver but for all drivers such as if one man comes to you with an unjustsuspension, don't wait until 150 men are mad at the steward, at the Company, atthe Union, try and set a precedent with the one thing so that that thing doesn't keephappening and happening.Try to call meetings of the men and try to explain athing one time so that everyone or at least the people attending the meeting willunderstand what it is all about, instead of getting yourself all mixed up and every-one getting a different version of the thing.Naturally, there is other duties, col-lecting dues, doing the best you could to see your members in good standing,understood what their duties were to the Union and the Company and call meetingsto give the men the information they need.Callingmeetings at times. I thinkthat's about the other duties."Connor also testified that as shop steward he instituted a system of filing grievanceswhen a steward was on the road and not available. Further, that he obtained certainbenefits for the employees, such as 25 additional trailers and tractors, so that themen would not lose time if a trailer or tractor was laid up because of mechanicaldifficulty.Connor admitted however that all of the "innovations" and "benefits"were obtained as a result of negotiations between Respondent and other unionofficials,with whom he participated in the course of his regular duties as shopsteward.In an attempt to prove the Respondent's bias against Connor, the General Counseladduced testimony from him that in late December 1958, be overheard a conver-sation engaged in by employer and union representatives at one of the EasternConference meetings at the Governor Clinton Hotel, when it was mentioned by anemployer representative, "that I [Connor] was taking my job too serious, the waythey interpreted the contract I was only supposed to handle such things as would 92DECISIONS OF NATIONALLABOR RELATIONS BOARDbe delegated to me from time to time . .... Connor claimed at that point heentered the discussion and commented that if he was going to have to call theunion hall every time a man came to him, they had better find themselves anothershop steward.Connor continued to act as shop steward and processed all grievancesthat arose until his discharge.The General Counsel also relies on a remark made by Paul May,6 during a griev-ance discussion when May said to Connor "the hell with the Union. I have seenguys like you come and go before. I'll see you go. If I handled the last arbi-tration case you wouldn't be here now."Connor admitted that May was referringto a grievance involving himself which had been processed through the grievancemachinery, and Connor's position was sustained. It also appears from the testi-mony of Raymond Cooper, Respondent's manager of personnel, safety, and claims,which I credit, that he had been discussing a grievance regarding breakdown payof employee Gerald Raymond with the employee, Connor and Kennedy when Maywalked into the office and entered the discussion.Connor and May got into anargument and Connor told May he was from Chester and had nothing to do withMahwah.The argument became heated with Connor and May shouting at eachother, when May made the remarks attributed to him. Such remarks made duringa grievance session which becomes heated, with participants' tempers rising, whileperhaps regrettable, certainly are not sufficient upon which to base a finding ofRespondent's bias against Connor.Finally the General Counsel relies on a remark made by Cooper to Connor inDecember 1958.Connor testified that he went to see Cooper to straighten out agrievance by a driver on breakdown time.Cooper told Connor he could not bebothered just then, that he had to go over to the shop.Connor complained to Smithand when he saw Cooper later, the latter remarked "you got so many grievances, Idon't have time for them all the time."This, in my opinion was a completelyinnocuous remark by Cooper, and I will not base any finding of antiunion biasthereon.Smith who has been handling grievances for many years testified there wasnothing abnormal about Connor's grievance handling.He stated that Connor'sclaim of handling over 800 written grievances in a period of 15 months was anexaggeration.With this I am inclined to agree.There is no doubt in my mind from observing Connor testify and from a thoroughstudy of the record, that he took his job as shop steward seriouslyHowever, thiswas his duty and it does not appear that he handled it differently than did othershop stewards.Nor does it appear from the record that Respondent treated Connordifferently than it did other shop stewards.On the other hand the Respondent has been dealing with the Teamsters for manyyears.Indeed, the record is devoid of any antiunion animus on its part.When we consider the facts found above, particularly Connor's admitted mistakewhen he told a group of employees after the union meeting on the night of January4, 1959, that he would not accept collect toll calls made to him, I find it incon-ceivable under all the circumstances, that Connor was an uninformed and innocentbystander to all the events leading up to the unauthorized strike and work stoppageof January 5. It must also be borne in mind that Connor was an active unionparticipant in the negotiations leading to the signing of the present collective-bargaining agreement between the parties, which contains a valid no-strike clause.As the shop steward and one of the contract negotiators, Connor had an evengreater duty than the rank-and-file employees to uphold the contract provisions.SeeStockham Pipe Fittings Companies,84 NLRB 629. Under all the circumstancesand upon the entire record, I find that the general counsel has not sustained hisburden of proving by a preponderance of the evidence that Connor was discrimi-natorily discharged. I further find that Respondent had reasonable cause to believethat Connor was responsible for the work stoppage on January 5, 1959. I willhereinafter recommend that the complaint be dismissed.CONCLUSIONS OF LAW1.The operations of the Respondent, University Overland Express Inc., consti-tute and affect trade, traffic, and commerce among the several States within themeaning of Section 2(6) and (7) of the Act.8 Paul May is director of safety and personnel for Nu-Car Carriers, Inc, an affiliate ofRespondentMay's office is in Chester,Pennsylvania.He visits Respondent's plant in anadvisory capacity and participates in the handling of grievances. BARGAIN CITY, U.S.A., INCORPORATED932.Local 560, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America is a labor organization within the meaning of Section2(5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8(a) (1) and (3) of the Act.[Recommendations omitted from publication.]Bargain City, U.S.A., Incorporated,a Pennsylvania Corporationand its wholly owned subsidiary, BargainCity, U.S.A., Incor-porated, a Delaware CorporationandRetail Store EmployeesLocal 400, Retail Clerks International Association,AFL-CIOandRetail,Wholesale &Department Store Union,AFL-CIO,and its Local 770, Party to the Contract.Case No. 5-CA-1550.September 2 , 1960DECISION AND ORDEROn October 23, 1959, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.The Charging Party filed exceptions and a.brief, and the Respondent filed a brief.The Party to the Contractalso filed a brief.Subsequently, by Order dated January 28, 1960 the Board remandedthis matter to the Trial Examiner, who was directed to hold a furtherhearing to permit the parties to introduce into evidence certain testi-mony and documents previously excluded.After the further hearingwas held, the Trial Examiner made his Supplemental IntermediateReport on April 27, 1960, also attached hereto, wherein he also re-issued the Intermediate Report dated October 23,1959. The ChargingParty again filed exceptions and a supporting brief, and the Em-ployer filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that any prejudicial error which may havebeen committed in the first hearing was cured at the hearing on theremand, and that no prejudicial errors were committed in the hearingon the remand.The rulings of the original hearing are herebyaffirmed, excepting those rulings which excluded evidence the partieswere permitted to introduce at the reopened hearing pursuant to theBoard's remand.The rulings of the Trial Examiner at the hearing129 NLRB No. 16.